 

EXHIBIT 10.2

 

[glilwcjmpqwj000001.jpg]

 

 

 

 

 

April 20, 2018

 

Don Walther

340 East Randolph Street, Unit 2104

Chicago, IL 60601 Dear Don,

I am pleased to confirm our offer to you for the position of Executive Vice
President and General Counsel at Esterline Technologies Corporation. You will
report directly to me and I would like you to start on May 15, 2018.

 

Your total compensation at Esterline will be comprised of several components in
direct pay and benefits.

 

 

•

Base Pay: As discussed with Paul Benson, your base salary rate will be

$40,000.00 gross monthly ($480,000.00 annual equivalent) paid on our normal
bi-weekly payroll cycle.

 

 

•

Annual Incentive Compensation: You will also participate in Esterline’s Annual
Incentive Compensation Plan for the current fiscal year, pro-rated based on full
months of employment during the fiscal year, which ends on the last Friday in
September. Your target award will be 55% of your base salary. You will be
provided with a copy of the Plan shortly after you begin work.

 

 

 

•

Long-Term Incentives: You will be recommended to the Board of Directors for
appointment to Esterline’s Long-Term Incentive Plan (LTIP) with a target value
of 120% of your annual base salary. Plan details will be provided to
you  shortly after your appointment to the Plan.

 

 

--------------------------------------------------------------------------------

 

 

•

Special, New Hire Equity Grants: You will also receive new hire equity grants
following your first day, consisting of 11,380 stock options (four-year ratable
vesting at 25% per year) and 3,935 Restricted Stock Units (100% vested after
three years from grant date).

 

 

 

•

Signing Bonus: We are pleased to offer you a signing bonus of $300,000.00. This
bonus will be paid in one lump sum on the next regularly scheduled pay date
after you have completed six consecutive months of employment following your
start date. The signing bonus is taxable, and all regular payroll taxes will be
withheld. In the event that you leave the Company within 12 months of your date
of hire, you will be responsible for reimbursing the company for the entire
signing bonus.

 

 

Note that as an officer of the company you will be subject to our share
ownership policy that requires officers to hold shares of stock equal to 3x base
salary. There is an expectation that the level of ownership will occur through
equity awards made to officers under our executive compensation programs.
Currently there are no specific expectations or requirements regarding the time
period within which an executive must satisfy his or her ownership requirement.

 

As a corporate executive officer, you will be covered by Esterline’s Termination
Protection Agreement. This document will be provided to you along with other
plan details once you begin employment with Esterline.

 

In your new role, you will also be eligible for a car allowance under the
Esterline car policy. The allowance is intended to cover usual purchase,
operating, maintenance, and insurance costs for cars in your residential zip
code. Additionally, you’ll be eligible to receive up to $8,000 credit annually
to be used for financial planning services.

 

This offer also includes relocation benefits as described in the enclosed
policy. Please contact Wendy Galbreath in Human Resources to initiate your
relocation process with our relocation provider, Cartus. They can help you with
any questions about your relocation. In the event that you voluntarily leave the
Company or if your employment is terminated by Esterline for cause within 12
months of your date of hire, you will be responsible for reimbursing the company
for the entire relocation benefit and after 12 months and up to 24 months, you
will be responsible for reimbursing the company for a pro-rata gross share (n/24
based on number of months worked) of the relocation benefit you received.

 

 

--------------------------------------------------------------------------------

 

Health, retirement, and other benefits will be available to you in accordance
with Esterline’s usual benefit programs, which changes from time to time. See
the attached summary of current benefits for further information.

 

As of your start date you will accrue paid vacation at the rate of four weeks
per year and the standard company accrual for paid sick time.

 

Requirements and Administrative Matters – This offer is contingent upon the
following:

 

•

Satisfactory completion of a pre-employment physical examination and drug screen

 

 

•

Passing a background check

 

The physical examination is also an annual benefit for all corporate executives.
For the pre-employment physical, please schedule an appointment at your earliest
convenience to complete the physical and have your doctor return the signed form
back to:

 

Jenn Spicer

Esterline Technologies Corporation 500 - 108th Ave NE

Suite 1500

Bellevue, WA 98004

 

With respect to the drug test, you will receive an email in the next few days
from our vendor, HireRight. It will require you to go to a local facility for
testing. Please reach out to Wendy Galbreath should you require any assistance.

 

These final conditions must be completed before you can begin work. In addition,
please read, sign, and return the following to Paul Benson at
paul.benson@esterline.com .

 

 

•

A signed copy of this letter

 

•

Confidential Information & Inventions Assignment Agreement

 

•

Summary of Outside Business Interests

 

General Policies – Except as specifically provided in this letter, all other
aspects of your employment will be the same as those that apply to other
corporate staff. We are all employed-at-will, and the officers serve at the
pleasure of the Board for one-year terms subject to company by-laws.

 

--------------------------------------------------------------------------------

 

Don, we look forward to your success as Executive Vice President and General
Counsel at Esterline Corporation and to your contributions to the corporation in
this critical position. As instructed above, to accept this offer, please print
this letter, sign, and return to Paul Benson. Please also read, complete, and
return the other forms enclosed here.

 

If you have any questions at all, please contact me. I look forward to working
with you. Congratulations and best regards,

[glilwcjmpqwj000002.jpg]

Curtis R. Reusser

Chairman, President & CEO

 

I accept this offer as outlined above.

 

 

 

      /s/ DONALD E. WALTHERApril 20, 2018



SignatureDate

 

 

Attachments:

 

•

Confidential Information & Inventions Assignment Agreement

 

•

Summary of Outside Business Interests

 

•

Benefits Summary

 

•

Executive Physical Examination Form

 

•

Relocation Plan Summary

 

•

Relocation Repayment Agreement

 

•

Signing Bonus Reimbursement Agreement

 